Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158487(58)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  VELLA TRADER, Personal Representative of the                                                                        Justices

  ESTATE OF THELMA L. DEGOEDE,
            Plaintiff-Appellant,
                                                                     SC: 158487
  v                                                                  COA: 339577
                                                                     Kalamazoo CC: 2008-000191-CZ
  COMERICA BANK, formerly known as
  INDUSTRIAL STATE BANK & TRUST
  COMPANY,
             Defendant-Appellee
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on November 12, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 16, 2018

                                                                               Clerk